     Case 2:20-cv-04543-AB-AFM Document 35 Filed 09/30/20 Page 1 of 2 Page ID #:465



1
2                                                                             JS-6
3
4
5
6
7
8
                               UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11    WILLIAM FOX, on behalf of           CASE NO. 2:20-cv-04543-AB-AFM
      himself and others situated,
12                                        Assigned to Hon. André Birotte, Jr.
13                Plaintiff,              Courtroom 7B

14    v.                                  ORDER OF DISMISSAL
15    DAMCO DISTRIBUTION                  State Action Filed: April 6, 2020
16    SERVICES INC. a/K/A DAMCO           Removal Filed:      May 20, 2020
      DISTRIBUTUION SERVICES
17    INC., a Delaware corporation;
18    WILLIAM PERATT, an Individual;
      JOBSOURCE MIRA LOMA, Aa
19    California Corporation; and DOES
20    1-100, inclusive,

21                Defendants.
22
23
24
25
26
27
28

                                              1
                                     ORDER OF DISMISSAL
     Case 2:20-cv-04543-AB-AFM Document 35 Filed 09/30/20 Page 2 of 2 Page ID #:466



1                                            ORDER
2           The Parties having stipulated, and Good Cause appearing, IT IS HEREBY
3     ORDERED that this action is dismissed with prejudice concerning all claims brought by
4     plaintiff William Fox, provided however that this Order does not preclude another
5     alleged aggrieved employees from bringing a similar PAGA claim in separate action.
6           IT IS SO ORDERED.
7
      Dated: September 30, 2020             ____________________________________
8
                                            Honorable André Birotte, Jr.
9
                                            United States District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                       ORDER OF DISMISSAL
